Title: Enclosure: Acts Requiring Presidential Action, c.8 June 1796
From: Pickering, Timothy
To: 


          
            [c.8 June 1796]
          
          Act may 17th 1796—empowers the President to appoint Superintendants of the Light house to be erected on Cape Cod.
          Act may 17th 1796—empowers the President to approve of the locations of certain lands granted to Ebenezer Zane.
          Act may 18th 1796, empowers the President to appoint a Surveyor General—also an agent to join in the direction of the sales of land to be made at Pittsburg—The President to fix the compensation of the Assistant Surveyors, Chain Carriers and axe men, not to exceed in the whole 3 dollars per mile.
          Act may 19th 1796, Boundary line according to treaties with the Indians to be marked under direction of the President—a Superintendant to be appointed for granting licences to reside among the indians—Sect. 7th Temporary agents to reside among them.
          Act may 27th 1796, The President to give directions to certain officers concerning Quarantine.
          act may 28th 1796, directs the president to appoint two or more agents concerning Seamen.
          act 1 June 1796, form of Passports for ships to be approved by the President.
          act 28th may 1796, President to make allowance of compensation to inspectors relative to duties on Carriages.
          act 31 may—President empowered to borrow 324,539 dollars 6 cents.
          act 31 may President to approve of the loan of 5 millions of dollars.
          no. 45—June 1. Passports for Ships & vessels—form to be approved by the President.
          no. 46—regulating grants of land &c. to the Moravians.
          47. admission of the State of Tennessee.
          
          48—making appropriation to satisfy certain demands attending the late insurrection &c.
          49. drawback.
          50—further appropriations for 96.
          51—President to borrow 650,000 dollars.
          52—relief to owners of Stills.
          53—to indemnify the estate of the late Genl Greene.
          No. 13. Date April 18. Agents for Indian Trading Houses.
          No. 12. date Apl 8. The President to approve of the Contract for building a light house on Baker’s Island, near Salem.
          No. 14. April 20. The president to authorize to be sold such of the perishable materials provided for the frigates as shall not be wanted to complete three of them—& other materials to be safely kept for further use.
          No. 21. May 6. To direct the loan for the city of Washington.
          No. 22. May 6th. To authorize the building or purchasing of revenue cutters; & to order to be sold such as are unfit for service.
        